DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 22 December 2021, with respect to the rejections of claims 1-15 and 17-21 have been fully considered and are persuasive.  The rejection of claims 1-15 and 17-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1, 13, and 18, Examiner notes that U.S. Patent Application Publication No. 2014/0101862 to Misaki ("Misaki"), U.S. Patent Application Publication No. 2021/0003149 to Keplinger et al. ("Keplinger"), and U.S. Patent Application Publication No. 20 14/0373594 to Remez ("Remez") are particularly relevant. Misaki teaches a support cushion liner comprising a liner body (Figs. 2-3), plurality of artificial muscles (Fig. 3 element 24), dielectric (fluid chamber 42 of the cell 24), and housing with electrode pair (Figs. 7-8) and in combination with Keplinger teaches a dielectric liquid (liquid dielectric 112).  However, the combination of Misaki and Keplinger fails to teach Applicant’s claimed limitation “and wherein at least one of the first electrode and the second electrode comprises a central opening encircling the expandable fluid region.”  In other words, Applicant’s invention has a specific shape of the electrode in relation to the expandable fluid, which would not be possible to obtain from Misaki due to its shape of the artificial muscles and electrodes (see at least Fig. 5 and 7-8).  Remez fails to teach this claimed limitation.  There is no teaching or suggestion .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/7/2022